Name: Commission Regulation (EEC) No 1103/85 of 29 April 1985 re-establishing the levying of customs duties on butanol and isomers, other than normal butyl alcohol, falling within subheading 29.04 A III ex b and originating in Romania, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 4. 85 Official Journal of the European Communities No L 117/ 15 COMMISSION REGULATION (EEC) No 1103/85 of 29 April 1985 re-establishing the levying of customs duties on butanol and isomers , other than normal butyl alcohol , falling within subheading 29.04 A III ex b and originating in Romania, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply these products into the Community originating in Romania reached that ceiling after being charged thereagainst ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference threatens to cause economic difficulties in a region of the Community ; whereas, therefore, customs duties in respect of the products in question must be re-established against Romania, HAS ADOPTED THIS REGULATION : Article 1 As from 3 May 1985, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3562/84, shall be re-established on imports into the Community of the following products originating in Romania : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3562/84 of 18 December 1984 applying generalized tariff preferences for 1985 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Article 1 of that Regulation, duties on the products listed in Annex II originating in each of the countries or territories listed in Annex III shall be totally suspended and the products as such shall , as a general rule, be subject to statistical surveil ­ lance every three months on the individual ceiling referred to in Article 1 2 ; whereas, as provided for in Article 12, where the increase of preferential imports of these products, originating in one or more benefi ­ ciary countries, causes, or threatens to cause, economic difficulties in the Community or in a region of the Community, the levying of customs duties may be re-established once the Commission has had an appro ­ priate exchange of information with the Member States ; whereas, for this purpose, the individual ceiling to be considered shall be, as a general rule, 165 % of the highest maximum amount valid for 1980 ; Whereas in the case of butanol and isomers, other than normal butyl alcohol, falling within subheading 29.04 A III ex b, the individual ceiling is fixed at 452 000 ECU ; whereas, on 25 April 1985, imports of CCT heading No Description 29.04 A III ex b (NIMEXE code 29.04-18) Butanol and isomers, other than normal butyl alcohol Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 April 1985 . For the Commission COCKFIELD Vice-President (') OJ No L 338 , 27 . 12. 1984, p. 1 .